EXHIBIT 99.7 MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009 This management’s discussion and analysis (“MD&A”) of financial position and results of operations of Mercator Minerals Ltd. together with its subsidiary (“Mercator” or the “Company”) is for the year ended December 31, 2009, with comparisons to December 31, 2008.Unless otherwise noted, all information is current to March 31, 2010, and all currency amounts are in US dollars. The discussion and analysis is intended to complement and supplement the Company’s Consolidated Financial Statements and notes thereto for the year ended December 31, 2009 (the “Financial Statements”) and, therefore, should be read together with the Financial Statements.These Financial Statements are prepared in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”). Forward Looking Statements This MD&A may contain forward-looking statements about the Company’s future prospects, and the Company provides no assurance that actual results will meet management’s expectations.(See “Risk Factors” below). Securities laws encourage companies to disclose forward-looking information so that investors can obtain a better understanding of the company’s future prospects and make informed investment decisions.This MD&A contains forward-looking statements within the meaning of applicable Canadian securities legislation, including the Securities Act (British Columbia), relating to our objectives, plans, strategies, financial condition and results of operations. Forward-looking statements may include words such as “estimated”, “progressing”, “may”, “expect”, “will”, “continue”, “believe” and other similar expressions, as they relate to the Company or its management, all of which are intended to identify forward-looking statements. It is important to note that: (1) unless otherwise indicated, forward-looking statements indicate our expectations as at March 31, 2010 (2) our actual results may differ materially from our expectations if known and unknown risks or uncertainties affect our business, or if estimates or assumptions prove inaccurate; (3) we cannot guarantee that any forward-looking statement will materialize and, accordingly, you are cautioned not to place undue reliance on these forward-looking statements; and (4) except as required by applicable securities legislation, we disclaim any intention and assume no obligation to update or revise any forward-looking statement even if new information becomes available, as a result of future events or for any other reason. In making the forward-looking statements in this MD&A, the Company has applied several material assumptions, including but not limited to, the assumption that: (1) market fundamentals will result in sustained copper and molybdenum demand and prices; (2) the current copper leach operations at Mineral Park remain viable operationally and economically; (3) the Phase 4 milling expansion of Mineral Park will be viable operationally and economically and proceed as expected; and (4) any additional financing needed will be available on reasonable terms.Other risks and assumptions are discussed throughout this MD&A and, in particular, in “Critical Accounting Estimates” and “Risks and Uncertainties” sections. Important factors that could cause actual results to differ materially from those expressed or implied by such forward-looking statements include, among others: (1) metal price volatility; (2) economic and political events affecting metal supply and demand; (3) securing and the nature of regulatory permits and approvals; (4) the ongoing availability and cost of operational inputs including expertise, labor, reagents, water, power and equipment; (5) fluctuations in ore grade, operating costs or ore tons milled; (6) geological, technical, mining or processing problems; and (7) future changes in the life-of-mine plan and/or the ultimate pit design.For a more comprehensive review of risk factors, please refer to - 1 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009 the “Risks and Uncertainties” section.Except as required by applicable securities legislation, the Company disclaims any obligation to update or revise any forward-looking statements whether as a result of new information, events or otherwise.Readers are cautioned not to put undue reliance on these forward-looking statements. National Instrument 43-101 Compliance Unless otherwise indicated, Mercator has prepared the technical information in this MD&A (“Technical Information”) based on information contained in the technical reports and news releases (collectively the “Disclosure Documents”) available under either the Mercator Minerals Ltd. or the Stingray Copper Inc. company profile on SEDAR at www.sedar.com. Each Disclosure Document was prepared by or under the supervision of a qualified person (a “Qualified Person”) as defined in National Instrument 43-101 – Standards of Disclosure for Mineral Projects of the Canadian Securities Administrators (“NI 43-101”). Readers are encouraged to review the full text of the Disclosure Documents which qualifies the Technical Information. Readers are advised that mineral resources that are not mineral reserves do not have demonstrated economic viability. The Disclosure Documents are each intended to be read as a whole, and sections should not be read or relied upon out of context. The Technical Information is subject to the assumptions and qualifications contained in the Disclosure Documents. The disclosure in this MD&A of all technical information has been prepared under the supervision of Gary Simmerman, BSc, Mining Eng. FAusIMM, Mercator’s Vice-President Engineering, and Mike Broch, BSc, Geology, Msc, Economic Geology, FAusIMM, the Company’s Vice-President Exploration, each of whom are Qualified Persons under NI 43-101. The common shares of the Company trade on the Toronto Stock Exchange (symbol: ML). Introduction The following discussion and analysis of the operating results and financial position of the Company should be read in conjunction with the attached Financial Statements of the Company which have been prepared in accordance with Canadian GAAP.Effective January 15, 2005, the functional currency of the Company was changed from the Canadian to the United States dollar. Concurrent with this change in functional currency, the Company adopted the United States dollar as its reporting currency. This resulted from a change in the nature of the business as all sales and the majority of expenses occur in United States dollars. The change was effected by translating assets and liabilities, at the end of prior reporting periods, at the existing United States/Canadian dollar foreign exchange spot rate, while earnings, losses and shareholders’ equity were translated at historic rates. Overall Performance and Strategy The Company is a diversified natural resource company engaged in the mining, exploration, development and operation of its mineral properties in Arizona, U.S.A. and Mexico.The Company’s principal assets are the 100% owned Mineral Park Mine (“Mineral Park”), a producing copper mine located near Kingman, Arizona, and the El Pilar development project located in Northern Mexico.The Company acquired 100% of the shares of Mineral Park Inc. (then known as Equatorial Mineral Park, Inc.) (“MPI”) from Equatorial Mining North America, Inc. (“EMNA”) in 2003, and the El Pilar project -2 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009 in 2009, when completing the acquisition of all of the shares of Stingray Copper Inc., by way of a plan of arrangement.The main focus of the Company is the expansion of its copper production at Mineral Park to generate cash flow to fund the Company’s business plans.In 2010, the Company anticipates continuing to focus its resources and its efforts to increase production at Mineral Park and to complete engineering and permitting at the El Pilar project. Progress in 2009 During 2009, the Company completed the construction and commissioning of the 25,000 ton per day (“TPD”) Stage 1, Phase 4 expansion program at the Mineral Park Mine, achieving commercial production in April 2009.In addition to completing the construction and commencing operations of Stage 1 of the Phase 4 expansion program at Mineral Park, 80% of the 50,000 ton per day Stage 2 of the Phase 4 expansion has been completed to date. During 2009, the Company continued with the commissioning and circuit optimization of the 25,tage 1 at Mineral Park.In January 2009, the Company made the first shipment of copper concentrate shipments from the Mineral Park Mine. In April 2009, the Company achieved commercial production and made the first shipment of silver to an affiliate of Silver Wheaton Corp. ("Silver Wheaton") under the agreement entered into for the sale of silver production in 2008 (the "Silver Purchase Agreement"). On December 21, 2009, Mercator completed a business combination with Stingray Copper Inc. ("Former Stingray"), a company formerly listed on the Toronto Stock Exchange, by way of plan of arrangement (the "Arrangement") under the Canada Business Corporations Act.Under the Arrangement, Former Stingray amalgamated with a subsidiary of Mercator (which subsidiary was formed for the purposes of the Arrangement) to form a corporation under the name "Stingray Copper Inc." ("Stingray") and each common share of Former Stingray was exchanged for 0.25 of one common share of Mercator and options exercisable to purchase Former Stingray common shares were exchanged for options exercisable to purchase Mercator common shares on the same exchange ratio. Upon completion of the Arrangement, Stingray became a wholly-owned subsidiary of Mercator. Modifications to the milling circuit throughout start-up year 2009 include changing out an underperforming SAG Mill motor and a well field pump motor, rougher down draft tube extensions, redesigned Quinn moly cells, conditioning tank re-plumbing, reduced SAG mill discharge grate opening size, modified dart boxes on copper-moly feed cleaner cells, replaced tails thickener drive mechanism, recycle moly thickener into copper-moly thickener, added nitrogen system to moly rougher circuit, constructed dry NaSH mixing system, added four molybdenum column cells, and added three copper column cells.The Company also took delivery of a new Cat 992 front end loader and a new 100 ton Terex haul truck for purposes of the Stage 1.5 expansion. In December 2009, two separate outside consultants were hired to evaluate improving molybdenum recovery in the copper - molybdenum rougher flotation cells.Their recommendations included installing a lime trim system for fine tuning the lime addition, modifying locations of collector additions, adding collector day tanks, flow control valves, flow meters and PLC automation, all of these having been modified at this time.Additionally, they recommended additional residence time be added in the -3 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009 rougher circuit.Lab and plant testing residence time have shown significant additional recovery will be obtained by adding additional rougher flotation cells.Six additional rougher tanks have been ordered and are scheduled for delivery in the second and third quarter. For start-up year 2009, mill availability averaged 88.7%Mill tonnage throughput averaged 20,057 tpd versus 25,000 tpd design, however the last half of the year averaged 22,124 tpd, with the last quarter averaging 23,235 tpd and December averaging 25,963 tpd.The main reason for achieving less than design throughput include the underperforming SAG mill motor, sometimes being water limited as the tailings area dryness soaked up much of the recycle water until the entire area had been wetted, and being amperage limited in the SAG mill when running some harder ore types.The underperforming SAG mill motor has been changed and is operating as designed, being water limited has been solved with an additional well being placed online, and being amperage limited is attenuated with blending harder with softer ores. Copper flotation recovery for the entire year averaged 73% or 91% of design recovery while molybdenum flotation recovery averaged 48.5% or 65% of its design recovery.As disclosed above, the testwork indicates to achieve full design recoveries additional residence time is needed which will require additional rougher tanks and cleaner flotation cells.Plant testing is in progress to identify the extent of additional residence time that is needed.The engineering and procurement for these tanks is also in progress. Initiation of Stage 1.5 expansion (mill production capacity increasing to 30,000 to 35,000 tons per day) commenced in October. The expansion efforts for Stage 1.5 consists mainly of the commissioning of the second SAG mill, the second tailing thickener and accompanying pressure reducing station line, the 3.2 million gallon process water storage tank and installing approximately 12 miles of 26 inch water line and an additional water well to upgrade the water system.At year end, the second SAG mill, second tailings thickener and water system was 95%, 95%, and 65% complete respectively.This work will be complete in the first quarter of 2010. The copper market has strengthened through 2009 from the levels hit at the end of the last half of 2008. The price of copper was $1.39 per pound in December 2008 and $3.33 in December 2009 (with a high of $3.33 and low of $1.38 in 2009), with an average price over the year of $2.37. On June 24, 2003, the Company completed the acquisition of MPI, the owner of Mineral Park pursuant to an agreement dated May 29, 2000, and amended and restated February 8, 2003 (the “Acquisition Agreement”) with EMNA.Mineral Park is located in Northwest Arizona, in Mohave County in the Wallapai mining District and comprises approximately 6,418 acres of which 1,266 acres are patented mining claims, 3,561 acres are unpatented mining claims and 1,591 acres are fee land.Current operations consist primarily of mining and milling of new ore, leach pad and dump leaching activities with recovery of copper from leach solution using conventional solvent extraction electro-winning (“SX-EW”) technology and the concentrate production through the mill facility.In 2009, the milling operation was the primary source of copper production and the sole source of moly and silver production on the property. Under the Acquisition Agreement EMNA transferred MPI with $1,324,000 representing the cash collateral held under the Mineral Park Reclamation Bond, approximately $920,000 currently held in Trust for the Aquifer Protection Bond, and additional cash for other bonding requirements and general -4 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009 working capital, for a total of $2,753,000.The $2,753,000 will be reimbursed by an unsecured net proceeds interest (“NPI”) in the Mineral Park Mine of 5% per quarter on cumulative revenue less cumulative cash operating expenses, as defined in the NPI agreement entered into at the time of theAcquisition Agreement (NPI Agreement”).The NPI is capped at $2,753,000 and is payable quarterly, based on fiscal quarters, within 45 days after the end of the fiscal quarter. The payments under the NPI do not commence until the gross proceeds, as calculated under the NPI agreement from the date of acquisition, first exceed the cumulative total of all costs as defined in the NPI Agreement.The NPI is accounted for as contingent consideration as at the acquisition date.At December 31, 2009, $1,457,332 (2008, $1,434,515 ) has been tendered to EMNA of which and an additional Nil (2008 - $22,816) has been accrued.Of these amounts paid and accrued to December 31, 200, $889,180 (2008 - $889,180) has been recognized as a mineral property cost and in 2007 $568,152 reduced the previously accrued NPI liability.It is anticipated that additional payments may be required to be made on the NPI during fiscal 2009, if revenue less cumulative cash operating expenses results in positive cash flow. The principal metal produced by the Company in 2008 and 2009 was copper.In addition revenue was generated from the sale of landscaping stone and the sale of turquoise.Commencing in fiscal 2009, the Company commenced the production of copper, molybdenum and silver in concentrates. Operations Revenue of $88.697 million was derived from the Company’s shipped production totaling 24.1 million pounds of copper in concentrates (Nil – 2008), 1.6 million pounds of molybdenum in concentrates (Nil – 2008) and 0.154 million ounces of silver (Nil – 2008) and 4.4 million pounds of cathode copper during fiscal 2009, compared with net revenue of $29.178 million derived from the sale of 10.608 million pounds of cathode copper during fiscal 2008.The Company did not produce any copper, molybdenum or silver in concentrates in 2008.The increase in revenues was directly attributable to the commissioning and achieving of commercial production of the first stage of the Phase 4 expansion at Mineral Park, thereby providing for increased production. The Company recorded a net loss of $17.581 million ($0.13 basic loss and diluted loss per share) for the year ended December 31, 2009 as compared to net a net loss of $28.33 million ($0.38 basic and diluted loss per share) reported in fiscal 2008. The reduced net loss recorded in 2009 as compared to 2008 was impacted by the expensing of costs associated with the $13.8 million in interest payments and accruals made on the Notes issued in 2007 (compared to $13.8 million in 2008), increased freight, smelting and refining charges of $19.65 million (compared to $Nil in 2008) mining and processing costs of $51.93 million (compared to $27.94 million in 2008) as a result of the commissioning and commencement of commercial operations at the newly constructed mill facility at Mineral Park during the year, the expensing costs associated with the start-up of the expansion at Mineral Park, the pre-strip and start-up activities associated with the milling facility and the expensing of previously capitalized costs incurred in connection with the in-process copper inventories on the leach pad, which have been reduced during the period, and an increase in the accretion expense for the Long term Note discount of $2.54 million ($2.49 million for 2008). Investing activities used $39.14 million of cash resources during fiscal 2009, as part of the Company’s expansion program, the purchase of additional mining equipment and the purchase of components and the construction of the Stage 1.5 and Stage 2 of the Phase 4 concentrator mill facility at Mineral Park.Net financing cash flow of $122.2 million includes net inflows from the proceeds of the sale of equity -5 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009 issuances during the year and shares issued on the exercise of share purchase warrants and options during the year, compared to $41.2 million in net inflows from the proceeds of the sale of silver production to Silver Wheaton during the second quarter of 2008 and shares issued on the exercise of share purchase warrants and options during the prior year. At December 31, 2009 the Company’s balance sheet comprised $62.19 million in cash and cash equivalents and working capital of $40.95 million, after capital expenditures of $39.19 million in the year, markedly improved when compared with $3.0 million in cash and cash equivalents and a working capital deficit of $25.35 million, after capital expenditures of $132.11 million for the prior year. The Company has been the operator of Mineral Park since June 24, 2003, and has generated $203.537 million of revenue (including sales of landscaping materials) since that time. The average price for copper was approximately $2.37 per pound for the year ended December 31, 2009, as compared to $3.114 per pound for the year ended December 31, 2008. At the time of writing the copper price was approximately $3.54 per pound. The copper market has strengthened through 2009 from the levels hit at the end of the last half of 2008. The price of copper was $1.39 per pound in December 2008 and $3.33 in December 2009 (with a high of $3.33 and low of $1.38 in 2009). It is not possible to forecast copper and molybdenum price trends, their impact on the Phase 4 development of the Mineral Park project, or future results from operations, however the current markets for copper and molybdenum, are in line with the projections used by the Company in evaluating the Phase 4 expansion program as supported by the December 2006 Preliminary Feasibility Study.During much of 2008, the price for Molybdenum oxide was over $30 per pound.The price declined dramatically during the fourth quarter of 2008 and the first quarter of 2009, when they fell below $8.00 per pound.During the last half of 2009, the price for molybdenum rose sharply, trading above $18 per pound in late August, with the price remaining volatile for the balance of 2009, trending back below $12 at the end of the year.At the start of 2010, the molybdenum price began to increase.On February 22, 2010, molybdenum futures contracts commenced trading on the London Metal Exchange.Prices for molybdenum have improved since, with the price recently trading at $17.50 per pound. The Company is exposed to changes in copper prices. The Company’s cathode copper sales are recognized at the NYMEX average monthly price less graduated shipping and sales administrative discount of $0.035 for quantities under 300,000 pounds per month to $0.015 for quantities over 1,000,000 pounds per month. Given that the Company accounts for changes in copper price during the settlement period, gross copper sales will be favorably impacted in rising price markets and negatively impacted when copper prices decline. The Company’s copper concentrate sales are recognized at LME average monthly prices for quotational period M+1 or M+4 (at the buyer’s discretion) when loaded on ship at the port of Guaymas, Mexico.The Company is responsible for freight, insurance, smelting, and refining costs. Current off-take agreements with metal brokers include 20,000 wmt per annum in years 2010-2012 with MRI and 50,000 wmt in 2010 with Trafigura.A 75,000 wmt contract with MRI for 2009 has received ~63,000 wmt through December 31st. -6 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009 The Company’s molybdenum concentrate sales are recognized at world wide oxide prices less broker discounts at the time of delivery to the buyer.Concentrate sales are FOB mine site. The Company believes that in the near and medium term, given the recent increases in the prices of the commodities that it produces, the outlook for its operations will continue to improve. There can be no assurance, however, that molybdenum demand will strengthen or that molybdenum prices will further improve.Any significant weakness in demand or reduction in molybdenum prices may have a material adverse effect on the Company's operating results and financial condition. Selected Annual Information The following table sets forth and summarizes certain of the Company’s financial information on a consolidated basis for the last three fiscal years, prepared in accordance with Canadian GAAP.This financial information is derived from, should be read in conjunction with and is qualified in its entirety by reference to the Company’s consolidated financial statements, including the notes thereto, and Management’s Discussion and Analysis of Results of Operations and Financial Condition. The Company’s Consolidated Financial Statements for the years ended December 31, 2009, 2008 and 2007 have been audited by BDO Canada LLP and are stated in US dollars. Selected Consolidated Financial Information (Stated in thousands of US Dollars except per share amounts and number of common shares) All in US$ As of Dec. 31, 2009 and the 12 Months Then Ended As of Dec. 31, 2008 and the 12 Months Then Ended As of Dec. 31, 2007 and the 12 Months Then Ended Operating Revenues $ $ $ Working Capital (deficit) ) Interest Income Income (Loss) from Operations ) ) ) Net Income(Loss) Income (Loss) per Share - Basic ) ) ) - Diluted ) ) ) Total Assets 249, 158 Net Assets Total Liabilities Share Capital Common Shares Issued Dividends Declared - - - -7 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009 Variations in Financial and Operating Results As the Company only commenced operations at Mineral Park in June24, 2003, variances in its quarterly and annual earnings (losses) are affected by sales or production-related factors. Variances by quarter reflect overall corporate activity and are also caused by factors which may not be recurring each quarter. The net loss incurred in each of 2009, 2008 and 2007 is a direct effect of the Company’s expansion plans and increased development activity at Mineral Park and a consequence of the interest payments made on the Notes issued by the Company earlier in 2007, to finance the construction of Stage 1 of the Phase 4 expansion program at Mineral Park, which when completed and operational, should lead to increased revenues and significantly higher production at Mineral Park. The increased costs of production in 2009, is a direct effect of the commencement of operations of the newly constructed mill facility at Mineral Park.The increase in costs during 2008 relates to expensing of costs previously capitalized and recorded in in-process inventory.2007 and 2008 were construction years and 2009 was the startup year for the newly constructed mill facility, and as such, results reported are not indicative of what are expected to be the results of future operations. Results of Operations 2009 Compared to 2008 Revenues generated by the Company from metals sales and other items during the year ended December 31, 2009, totaled $88.697 million on the Company’s shipped production totaling 24.1 million pounds of copper in concentrates (Nil – 2008), 1.6 million pounds of molybdenum (Nil – 2008) and 0.154 million ounces of silver (Nil – 2008) and 4.4 million pounds of cathode copper during fiscal 2009, compared to revenues of $29.178 million and total production of 10.608 million pounds of copper in 2008.Average realized price during the year ended December 31, 2009, was approximately $2.25 per pound of cathode copper produced, compared to $2.73 per pound for the corresponding period in 2008, and $2.64 per pound of copper in concentrates and $9.55 per pound of moly in concentrates produced.The Company did not produce any copper, molybdenum or silver in concentrates in 2008.None of the Company’s production during the recently completed period or subsequent thereto was or has been hedged. For the year ended December 31, 2009, including non cash items, the Company reported a net loss, $17.58 million ($0.13 per share), compared with a net loss of $28.33 million ($0.38 per share) in 2008.Excluding non cash items for stock based compensation expense of $5.36 million (2008 - $3.12 million), accretion expenses of $2.65 million (2008 - $2.66 million) and amortization of $8.53 million (2008 - $1.9 million), the Company recorded a net loss of $1.04 million compared with a net loss of $20.65 million for fiscal 2008. The net losses for the year ended December 31, 2009 were adversely impacted by non cash charges for stock based compensation, interest payments made during the year on the equipment loans and the Notes issued by the Company in the first quarter of fiscal 2007, increased salaries and wages in connection with increased staffing levels in connection with the commissioning and commencement of commercial operations at the newly constructed mill facility at Mineral Park during the year, expensing costs associated with the start-up of the expansion at Mineral Park, the pre-strip and start-up activities associated with the milling facility and the expensing of previously capitalized costs incurred in connection with the in-process copper inventories on the leach pad, which have been reduced during -8 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009 the period, and an increase in the accretion expense for the Long term Note discount of $2.55 million ($2.49 million for 2008). There were no write-downs during the years ended December 31, 2009 and 2008. Mining and processing expenses at Mineral Park increased to $51.9 million during 2009 as compared to $27.9 million in 2008.Freight, smelting and refining charges were $19.65 million for 2009 ($nil for 2008).The increase in these expenses during 2009 as compared to 2008 is a result of increased mining activity during the year, as a result of the commissioning and operation of the first stage of the Phase 4 expansion, requiring increased mining to deliver feed stock for the mill, and the initial production of concentrate materials from the operation of the first stage of the Phase 4 expansion at Mineral Park.Additionally, the Company ceased to place new ore on the leach pads, in late May 2008.Cathode copper was recovered from the in-process inventory contained in the leach pads and dumps during the current period, and expensing previously capitalized costs incurred in connection with the in-process copper inventories on the leach pad, which inventory levels have been reduced during the period. Additionally, the staffing levels at Mineral Park have increased over the prior year levels, in connection with the commencement of milling operations, and the cost of the increased employee base and pre-stripping in connection with the increased operations and the expensing of costs associated with the milling facility is also reflected here. During 2009, the Company incurred exploration and development expenses of $0.06 million compared to $0.4 million for 2008. Administration costs were $12.88 million during the year ended December 31, 2009 compared to $13.56 million for the year ended December 31, 2008.Excluding the non cash charge for stock based compensation during the year ended December 31, 2009, administration costs decreased by $2.93 million to $7.52 million from $10.44 million in 2008. The Company incurred interest expense of $14.12 million during the year ended December 31, 2009 down from $15.13 million in 2008.The decrease in interest expense was due mainly to the reduction in the number of equipment loans due to the repayment of a number of them during the year. Interest income fell to $0.17 million during the year ended December 31, 2009 from $1.52 million during the prior year, reflecting lower average cash balances throughout 2009. At December 31, 2009 the Company was holding an inventory of approximately 13.6 million pounds of copper (2008 – 15.98 million pounds of copper) in finished product and in-circuit copper.As disclosed above, the Company ceased the placement of new ore on the leach pads, commencing late May 2008, and as a consequence, the inventory was reduced due to production for the last half of the year coming substantially from these inventories, thereby reducing inventory levels. None of the Company’s production during the recently completed period or subsequent thereto was or has been hedged. -9 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009 The following table provides a detailed un-audited breakdown of unit costs and expenses at Mineral Park, Inc. by quarter for the fiscal year ended December 31, 2009, stated in US dollars. Total Q1 Q2 Q3 Q4 Mill Feed Stock Pile Ore - Leach Dump Molybdenum Stockpile 0 - Rehandle 0 - Waste Mine Total Mined Copper Cathode Production Copper Concentrate Production (shipped) Molybdenum Concentrate Production (shipped) - Revenue Freight, Smelting & Refining Net Smelter Return Mining Processing Development & Expansion - - Administration Total Direct Operating Costs Inventory Adjustment Total Operating Costs EBITDA ) ) ) Net Interest Expense Depreciation & Amortization Taxes & Net Proceeds ) ) - 0 ) Total Indirect Costs Total Operating Costs Direct Cost Per Ton Material Freight, Smelting, and Refining Mining Processing Administration Total Direct Cost Per Ton Direct Cost Per # Copper Produced Freight, Smelting, and Refining Mining Processing Administration Total Direct Cost Per Pound Copper in Inventory Adjustment Direct Cost Per # Copper Adjusted for Inventory Inventory Adjustment (copper concentrate) 0 ) Revenue CU pounds sold Realized Price per Pound -10 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009 Selected Quarterly Financial Information The following tables present our un-audited quarterly results of operations for each of the last eight quarters.This data has been derived from our un-audited consolidated financial statements, which were prepared on the same basis as the annual consolidated financial statements and, in our opinion, include all necessary adjustments, consisting solely of normal recurring adjustments, for the fair presentation of such information.Those unaudited quarterly results should be read in conjunction with our annual audited consolidated financial statements for the years ended December 31, 2009 and 2008. Net income (loss) by quarter (Stated in thousands of US Dollars except per share amounts) Q-1 Q-2 Q-3 Q-4 Total Revenue $ Net income (loss) Basic and Diluted Earnings per share (0. 11 ) Total Revenue $ Net income (loss) Basic and Diluted Earnings per share (0. 01
